     Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 1 of 9




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


WENDY JACKSON                            §                             PLAINTIFF
                                         §
                                         §
v.                                       §     CIVIL NO. 1:19-cv-274-HSO-LRA
                                         §
                                         §
ANDREW SAUL,                             §                           DEFENDANT
COMMISSIONER OF SOCIAL                   §
SECURITY                                 §
                                         §


      ORDER OVERRULING PLAINTIFF’S OBJECTION [15],
       ADOPTING MAGISTRATE JUDGE’S REPORT AND
 RECOMMENDATION [14], GRANTING DEFENDANT’S MOTION [12] TO
      AFFIRM, AND DISMISSING CASE WITH PREJUDICE

      BEFORE THE COURT is Plaintiff Wendy Jackson’s Objection [15] to United

States Magistrate Judge Linda R. Anderson’s Report and Recommendation [14],

which recommends granting Defendant Andrew Saul, Commissioner of Social

Security’s Motion [12] to Affirm the Commissioner of Social Security’s Decision,

dismissing Plaintiff’s appeal with prejudice, and entering Final Judgment in favor

of the Commissioner.

      After due consideration of the Report and Recommendation [14], the

submissions of Plaintiff, and relevant legal authority, the Court finds that the

Objection [15] should be overruled, the Magistrate Judge’s Report and

Recommendation [14] should be adopted, the Motion to Affirm the Commissioner’s
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 2 of 9




Decision should be granted, and this appeal should be dismissed with prejudice. The

Court will enter a Final Judgment in favor of the Commissioner.

                                I. BACKGROUND

      Plaintiff Wendy Jackson (“Plaintiff” or “Jackson”) filed an Application for

Disability Insurance Benefits with the Social Security Administration (“SSA” or

“the Agency”) on or about November 17, 2015, Compl. [1] at 2, due to pancreatitis

and related symptoms, R. & R. [14] at 1. Jackson is a college-educated veteran and

she was 41 years old at the time of her hearing before an Administrative Law Judge

(“ALJ”). Id. Her prior work experience consisted of employment as a construction

worker, painter, construction painter, military police officer, airframe mechanic,

and merchandise distributor. Pl.’s Br. [11] at 2. The ALJ rendered an unfavorable

decision finding that Jackson had not established a disability within the meaning of

the Social Security Act. R. & R. [14] at 1; Compl. [1] at 2. The Appeals Council

denied Jackson’s request for review, and she appealed that decision to this Court. R.

& R. [14] at 1.

      United States Magistrate Judge Linda R. Anderson issued a Report and

Recommendation on August 10, 2020, recommending that this Court grant

Defendant’s Motion to Affirm the Commissioner’s Decision, dismiss Plaintiff’s

appeal with prejudice, and enter Final Judgment in favor of the Commissioner. R. &

R. [14] at 10. The Report and Recommendation concluded that “a review of the

record supports a finding that the ALJ applied the correct legal standards and that

substantial evidence supports the ALJ’s decision.” Id. Jackson filed an Objection
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 3 of 9




[15] to the Magistrate Judge’s Report and Recommendation, objecting to the

“determination that substantial evidence supports the [ALJ’s] residual functional

capacity assessment.” Obj. [15] at 1.

                                   II.   DISCUSSION

A.    Standard of Review

      Because Jackson has filed an Objection [15] to the Magistrate Judge’s Report

and Recommendation [14], this Court is required to “make a de novo determination

of those portions of the report or specified proposed findings or recommendations to

which objection is made.”    28 U.S.C. § 636(b)(1); see also Longmire v. Gust, 921 F.2d

620, 623 (5th Cir. 1991) (party filing written objections is “entitled to a de novo review

by an Article III Judge as to those issues to which an objection is made”).    A court is

not required to make new findings of fact in order to conduct a de novo review.

Warren v. Miles, 230 F.3d 688, 694-95 (5th Cir. 2000).       Nor is a court required to

reiterate the findings and conclusions of a magistrate judge.     Koetting v. Thompson,

995 F.2d 37, 40 (5th Cir. 1993).

      To the extent Jackson does not object to portions of the Magistrate Judge’s

Report and Recommendation [14], the Court need not conduct a de novo review of

those portions.   28 U.S.C. § 636(b)(1).   The Court need only review the Report and

Recommendation [14] and determine whether those portions to which Jackson does

not object are either clearly erroneous or contrary to law. United States v. Wilson, 864

F.2d 1219, 1221 (5th Cir. 1989).


                                            3
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 4 of 9




B.    Analysis

      The Court has considered those portions of the Report and Recommendation to

which Jackson does not object and concludes that they are neither clearly erroneous

nor contrary to law. Jackson has raised the following Objection to the Report and

Recommendation:

             1. The Plaintiff objects to the Magistrate Judge’s
             determination that substantial evidence supports the
             Administrative Law Judge’s residual functional capacity
             assessment. In making this determination, the Magistrate
             Judge stated, . . . “Because these impairments appear to be
             raised for the first time here, and Plaintiff does not point
             to evidence establishing either their severity or resulting
             limitations, ‘she cannot say she put the issue before the
             ALJ or that the ALJ improperly disregarded it.’ Even if the
             Court were to find to the contrary, the error was harmless
             . . . .” The Plaintiff objects to the characterization that
             multiple medical conditions were not raised by the record.

Obj. [15] at 1 (internal citation omitted).

      The Magistrate Judge found that Jackson did not raise the impairments of

“mood disorder, chronic pain syndrome, diabetes mellitus, obesity, lumbar spine

degenerative disc disease, neuritis, chronic C. diff. infections status post fecal

transplant, hiatal hernia, GERD, gastritis, and duodentitis” at the administrative

level. R. & R. [14] at 3. The Report and Recommendation noted that the

Commissioner asserted that “neither Jackson nor her administrative representative

raised additional impairments beyond her pancreatitis and its associated

symptomology . . . on her disability application or at the hearing,” id., and that

Jackson did not dispute the Commissioner’s assertion, id. Jackson contends,

                                              4
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 5 of 9




however, that, at least with respect to her “mood disorder,” the record reveals that

this impairment was raised. Id. Specifically, she points to three instances in the

record which she claims, when considered together, constitute a “colorable claim for

severe mental impairment.” Obj. [15] at 2.

      First, Jackson states that her list of medications includes Duloxetine for

“anxiety.” Administrative R. [10] at 245. Second, she points to the Department of

Veterans Affairs (“VA”) Mental Health Discharge Note at the time she was

discharged from the VA’s Psychosocial Rehabilitation and Recovery Center

(“PRRC”) Program. This note reflected that upon discharge, Jackson would “require

continued care with periodic evaluations, management of symptoms with

psychotropic medication and observation of response to medications.” Id. at 559-60.

Third, during her hearing before the ALJ, Jackson mentioned the VA’s

determination of 30% disability as a result of her mood disorder, and she asserts

that the ALJ took note of it. Administrative R. [10] at 52.

      According to Jackson, despite these instances in the record, the ALJ

discussed her impairments, including the mood disorder, only “briefly” before

determining that they were not severe. Obj. [15] at 2. Jackson maintains that the

ALJ should have “appl[ied] the Psychiatric Review Technique required under the

Social Security Regulations 20 CFR § 404.1520a” rather than “discussi[ng] . . . the

severity of Plaintiff’s medically determinable impairments . . . .” Id.

      The United States Court of Appeals for the Fifth Circuit has held that


                                           5
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 6 of 9




“[p]rocedural defects in the agency process are reversible error when the substantial

rights of a party have been affected.” McGehee v. Chater, 1996 WL 197435, at *3

(5th Cir. 1996) (citing Maya v. Bowen, 837 F.2d 1362, 1364 (5th Cir.1988)). Where

“[t]he ALJ's decision is adequately supported by the record, and reflects due

consideration of the various aspects of [the Plaintiff’s] mental condition[,] . . .

[r]emand is unnecessary to correct the procedural impediment.” Id.

       As indicated by the Report and Recommendation, even if the Court were to

find that Jackson’s mood disorder should have been classified as severe under the

regulations, this error was harmless because there is no indication in the record

that Jackson lacked the residual functional capacity to perform work as a result of

the disorder. The Court agrees with the ALJ that “[t]he sole responsibility for

determining a claimant’s residual functional capacity rests with the ALJ, and

substantial evidence supports this determination.” R. & R. [14] at 5. Likewise, any

failure of the ALJ to follow 20 CFR § 404.1520a with respect to Jackson’s mood

disorder was harmless because nothing in the record before the ALJ suggested that

a mental disorder or illness caused any functional limitations. See, e.g.,

Administrative R. [10] at 194-201 (SSA Function Report).

       In addition, while Jackson’s references to the record are accurate, the record

contains additional information which supports the conclusion that her mood

disorder is not “severe.” See, e.g., id. at 185 (“Have you seen a doctor or other health

care professional or received treatment at a hospital or clinic, or do you have a


                                            6
      Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 7 of 9




future appointment scheduled: . . . For any mental condition(s) (including emotional

or learning problems)? No.”); id. at 200 (indicating Jackson handles stress, changes

in routine, and getting along with authority figures “good” or “pretty good”); id. at

559 (noting that Jackson’s behavior and attitude during PRRC discharge was

“cooperative, calm, [and] friendly” and her affect was “stable, congruent with mood,

[and] full range”); id. at 559-60 (describing Jackson’s symptoms of anxiety and mood

disorder as “mild”). Such information indicates that Jackson’s mood disorder, even if

it is one which may require continued treatment or medication, has not created

functional limitations on her ability to work, and thus is not severe or disabling.

The ALJ’s decision that Jackson’s mood disorder did not qualify as “severe” is

adequately supported by the record and remand to correct any procedural error

with respect to the requirements of 20 C.F.R. § 404.1520a is unnecessary.

      Jackson also argues that because the VA made a determination of 30%

disability based upon her mood disorder, id. at 168, a rating which the ALJ

acknowledged during the hearing, id. at 52, her claim for a severe mental

impairment was “colorable.” Obj. [15] at 2. However, as the Magistrate Judge

pointed out in the Report & Recommendation, “Social Security regulations . . . make

clear . . . ‘[the Agency] will not provide any analysis in [its] determination or

decision about a decision made by any other governmental agency or a

nongovernmental entity about whether [an applicant is] disabled.” R. & R. [14] at 8

n.7 (quoting 20 C.F.R. § 404.1504). Therefore, the VA’s determination of disability


                                            7
     Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 8 of 9




due to Jackson’s mood disorder (even where the ALJ acknowledged the existence of

such a determination during the hearing) does not make her claim of severe

impairment “colorable” and remand is not justified on this basis.

      In conclusion, based upon a de novo review of the record, the Court finds that

Jackson’s Objection [15] to the Report and Recommendation should be overruled.

                                III. CONCLUSION

      The Court finds that Plaintiff’s Objection [15] should be overruled, the

Magistrate Judge’s Report and Recommendation [14] should be adopted, the

Defendant’s Motion [12] to Affirm the Commissioner’s Decision should be granted,

and Plaintiff’s appeal should be dismissed with prejudice. The Court will enter a

Final Judgment in favor of the Commissioner.

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, the Objection

[15] filed by Plaintiff Wendy Jackson in this case is OVERRULED.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the Magistrate

Judge’s Report and Recommendation [14], entered in this case on August 10, 2020,

is ADOPTED as the finding of this Court.

      IT IS, FURTHER, ORDERED AND ADJUDGED that, the

Commissioner’s Motion [12] to Affirm the Commissioner’s Decision is GRANTED.




                                         8
     Case 1:19-cv-00274-HSO-LRA Document 16 Filed 08/31/20 Page 9 of 9




      IT IS, FURTHER, ORDERED AND ADJUDGED that, Plaintiff Wendy

Jackson’s appeal is DISMISSED WITH PREJUDICE. The Court will enter a

separate Final Judgment in accordance with Federal Rule of Civil Procedure 58.

      SO ORDERED AND ADJUDGED, this the 31st day of August, 2020.


                                     s/ Halil Suleyman Ozerden
                                     HALIL SULEYMAN OZERDEN
                                     UNITED STATES DISTRICT JUDGE




                                        9
